Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26" and "28" have both been used to designate the upper heel and the lower heel of both the heel post (34) and of the sleeve (30); also see paragraphs 0036,0037.   To correct applicant should renumber the upper and lower parts of the heel sleeve in the figures and in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 11, the phrase “preferably…the heel post” is unclear and indefinite since it is not clear if this is adding further limiting the claim or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5524365 (Goldenberg).
Regarding claims 1-14 and 16-19, Goldenberg discloses
an interchangeable heel for a shoe wherein the interchangeable heel comprises a removable heel sleeve (16) and a heel post (e.g. 18,20,222,50,206) which is mounted on the shoe (10) wherein the heel sleeve is releasably mounted on the heel post by an opposed lock mechanism (200) which comprises a catch mechanism (250,268 on the back side of the heel) on one side of the interchangeable heel and a biasing mechanism 
Regarding 2, Goldenberg teaches a heel as defined in Claim 1 wherein the heel catch mechanism comprises a catch aperture (268) and a catch formation (250).  
Regarding 3. Goldenberg teaches A heel as defined in Claim 1 wherein the biasing mechanism comprises lock formation (handle 218) provided on the removable heel sleeve (16), the biasing member, and a heel post lock aperture (passage 266, slot 234 and space occupied by spring 48 inside of cup 202) shaped to receive the biasing member (48; see figure 2).  
Regarding 4. Goldenberg teaches A heel as defined in any one Claim 1 wherein the interchangeable heel comprises an upper heel and a lower heel and the opposed lock mechanism is provided on the upper heel (see figure 2).  
Regarding 5. Goldenberg teaches A heel as defined in Claim 1 wherein the opposed lock mechanism (200) is provided on the front and rear sides of the heel (see figures 2-4).  
Regarding 6. Goldenberg teaches A heel as defined in Claim 1 wherein the catch mechanism is provided on the rear side of the heel (250,268 on the back side of the heel) and the biasing mechanism is provided on the front side of the heel (lock member 50 on the front side of the heel).  
Regarding 7. Goldenberg teaches A heel as defined in Claim 1 wherein the biasing member is in the form of a leaf spring or a coil spring (coil spring 48).  

Regarding 9. Goldenberg teaches A heel as defined in Claim 8 wherein the biasing member is in the form of leaf spring and is attached to the heel post above the lock aperture; or wherein the biasing member is in the form of a coil spring (48) and is attached within lock aperture (234.  
Regarding 10, Goldenberg teaches A heel as defined in Claim 1 wherein the biasing member is provided on a heel breast of the heel post (see figure 2).  
Regarding 11, Goldenberg teaches A heel as defined in Claim 1 wherein the catch mechanism comprises a catch formation (250 on heel post or 264 on sleeve) provided on one of the heel post or heel sleeve and a catch aperture (trough 268 in the heel sleeve or 248 on post) shaped to receive the catch formation formed by the other of the heel post or heel sleeve; preferably the catch mechanism comprises a catch formation provided on the heel sleeve and a catch aperture formed by the heel post.  
12. (Original) A heel as defined in Claim 11 wherein the heel post has an angled head surface (246; see figure 2) for engaging the shoe sole and the catch aperture (248; see figure 3 which shows them not on the front of the heel but on the rear side of the heel post) is provided on a rear side of the angled head surface.  
Regarding 13, Goldenberg teaches A heel as defined in Claim 11 wherein the removable heel sleeve has an angled head for engaging the shoe sole and the catch 
Regarding 14, Goldenberg teaches A heel as defined in Claim 1 wherein the removable heel sleeve forms a heel sleeve aperture (passage 266) for receiving the heel post (handle 218 of heel post extends through passage 266).  
Regarding 16, Goldenberg teaches A heel as defined in Claim 1 wherein the removable heel sleeve has a lock formation for engaging the biasing member (cylindrical formation 259 received the biasing member).  
Regarding 17, Goldenberg teaches A heel as defined in Claim 1 which comprises an anti-twist mechanism which comprises one or more guidance slots (trough 248) provided on one of the heel post and heel sleeve and one or more guidance formations (ear 264) provided on the other of the heel post and heel sleeve.  
Regarding 18, Goldenberg teaches A heel as defined in Claim 17 wherein the guidance slots are shaped to receive the guidance formations and to facilitate movement of the heel sleeve to remove it from the heel post but to prevent other movement of the heel sleeve (see col. 7, lines 49-52 which teach 248,264 prevent rotation and therefore prevent movement as claimed).  
Regarding 19, Goldenberg teaches A heel as defined in Claim 17 wherein the one or more guidance slots (248) is provided on the heel post and wherein the one or more guidance formations (264) are provided on the removable heel sleeve.  
Regarding claim 20,Goldenburg discloses a shoe (10) comprising an interchangeable heel for a shoe wherein the interchangeable heel comprises a removable heel sleeve (16) and a heel post (18,20, 222,50,206) which is mounted on the shoe wherein the 
Regarding claim 21, Goldenberg discloses a heel sleeve (16) for use in the interchangeable heel as defined in Claim 1 wherein the heel sleeve forms a catch formation (250) or a catch aperture (trough 268) to form part of an opposed lock mechanism such that the heel sleeve may engage the heel post of the interchangeable heel.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant should also consider US 1829253, US 2014/0096413, and US 2017/0347751.  All could have been applied in a 102 rejection.  ‘413 or equivalent reference was applied in international search report.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556